
	

114 S1787 IS: Full-Service Community Schools Act of 2015
U.S. Senate
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1787
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2015
			Mr. Brown (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title V of the Elementary and Secondary Education Act of 1965 to establish a full-service
			 community schools grant program.
	
	
 1.Short titleThis Act may be cited as the Full-Service Community Schools Act of 2015. 2.Full-Service community schoolsTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the following:
			
				EFull-service community schools
 5701.PurposesThe purposes of this part are to— (1)improve student learning and development by providing supports for students that enable them to graduate college- and career-ready;
 (2)provide support for the planning, implementation, and operation of full-service community schools;
 (3)improve the coordination and integration, accessibility, and effectiveness of services for children and families, particularly for students attending high-poverty schools, including high-poverty rural schools;
 (4)enable educators and school personnel to complement and enrich efforts to improve academic achievement and other results;
 (5)ensure that children have the physical, social, and emotional well-being to come to school ready to engage in the learning process every day;
 (6)promote and enable family and community engagement in the education of children; (7)enable more efficient use of Federal, State, local, and private sector resources that serve children and families;
 (8)facilitate the coordination and integration of programs and services operated by community-based organizations, nonprofit organizations, and State, local, and tribal governments;
 (9)engage students as resources to their communities; and (10)engage the business community and other community organizations as partners in the development and operation of full-service community schools.
 5702.Definition of full-service community schoolIn this part, the term full-service community school means a public elementary school or secondary school that— (1)participates in a community-based effort to coordinate and integrate educational, developmental, family, health, and other comprehensive services through community-based organizations and public and private partnerships; and
 (2)provides access to such services to students, families, and the community, such as access during the school year (including before- and after-school hours and weekends), as well as during the summer.
						5703.Local programs
 (a)GrantsThe Secretary may award grants to eligible entities to assist public elementary schools or secondary schools to function as full-service community schools.
 (b)Use of fundsGrants awarded under this section shall be used to— (1)coordinate not less than 3 existing qualified services and provide not less than 2 additional qualified services at 2 or more public elementary schools or secondary schools;
 (2)integrate multiple services into a comprehensive, coordinated continuum supported by research-based activities that achieve the performance goals established under subsection (c)(4)(E) to meet the holistic needs of children; and
 (3)if applicable, coordinate and integrate services provided by community-based organizations and government agencies with services provided by specialized instructional support personnel.
 (c)ApplicationTo seek a grant under this section, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include the following:
 (1)A description of the eligible entity. (2)A memorandum of understanding among all partner entities that will assist the eligible entity to coordinate and provide qualified services and that describes the roles the partner entities will assume.
 (3)A description of the capacity of the eligible entity to coordinate and provide qualified services at 2 or more full-service community schools.
 (4)A comprehensive plan that includes descriptions of the following: (A)The student, family, and school community to be served, including information about demographic characteristics that include major racial and ethnic groups, median family income, percentage of students eligible for free- and reduced-price lunch under the Richard B. Russell School Lunch Act, and other information.
 (B)A needs assessment that identifies the academic, physical, social, emotional, health, mental health, and other needs of students, families, and community residents.
 (C)A community assets assessment which identifies existing resources, as of the date of the assessment, that could be aligned.
 (D)The most appropriate metric to describe the plan’s reach within a community using either— (i)the number of families and students to be served, and the frequency of services; or
 (ii)the proportion of families and students to be served, and the frequency of services. (E)Yearly measurable performance goals, including an increase in the percentage of families and students targeted for services each year of the program, which are consistent with the following objectives:
 (i)Children are ready for school. (ii)Students are engaged and achieving academically.
 (iii)Students are physically, mentally, socially, and emotionally healthy. (iv)Schools and neighborhoods are safe and provide a positive climate for learning that is free from bullying or harassment.
 (v)Families are supportive and engaged in their children’s education. (vi)Students and families are prepared for postsecondary education and 21st century careers.
 (vii)Students are contributing to their communities. (F)Performance measures to monitor progress toward attainment of the goals established under subparagraph (E), including a combination of the following, to the extent applicable:
 (i)Multiple objective measures of student achievement, including assessments, classroom grades, and other means of assessing student performance.
 (ii)Attendance (including absences related to illness and truancy) and chronic absenteeism rates. (iii)Disciplinary actions against students, including suspensions and expulsions.
 (iv)Access to health care and treatment of illnesses demonstrated to impact academic achievement. (v)Performance in making progress toward intervention services goals as established by specialized instructional support personnel.
 (vi)Participation rates by parents and family members in school-sanctioned activities and activities that occur as a result of community and school collaboration, as well as activities intended to support adult education and workforce development.
 (vii)Number and percentage of students and family members provided services under this part. (viii)Valid measures of postsecondary education and career readiness.
 (ix)Service-learning and community service participation rates. (x)Student satisfaction surveys.
 (G)Qualified services, including existing and additional qualified services, to be coordinated and provided by the eligible entity and its partner entities, including an explanation of—
 (i)why such services have been selected; (ii)how such services will improve student academic achievement; and
 (iii)how such services will address performance goals established under subparagraph (E). (H)Plans to ensure that each site has full-time coordination of qualified services at each full-service community school, including coordination with the specialized instructional support personnel employed prior to the receipt of the grant.
 (I)Planning, coordination, management, and oversight of qualified services at each school to be served, including the role of the school principal, partner entities, parents, and members of the community.
 (J)Funding sources for qualified services to be coordinated and provided at each school to be served, including whether such funding is derived from a grant under this section or from other Federal, State, local, or private sources.
 (K)Plans for professional development for personnel managing, coordinating, or delivering qualified services at the schools to be served.
 (L)Plans for joint utilization and maintenance of school facilities by the eligible entity and its partner entities.
 (M)How the eligible entity and its partner entities will focus services on schools eligible for a schoolwide program under section 1114.
 (N)Plans for periodic evaluation based upon attainment of the performance measures described in subparagraph (F).
 (O)How the qualified services will meet the principles of effectiveness described in subsection (d). (5)A plan for sustaining the programs and services outlined in this part.
 (d)Principles of effectivenessFor a program developed pursuant to this section to meet principles of effectiveness, such program shall be based upon—
 (1)an assessment of objective data regarding the need for the establishment of a full-service community school and qualified services at each school to be served and in the community involved;
 (2)an established set of performance measures aimed at ensuring the availability and effectiveness of high-quality services; and
 (3)if appropriate, scientifically based research that provides evidence that the qualified services involved will help students meet State and local student academic achievement standards.
 (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1) (A)will serve a minimum of 2 or more full-service community schools eligible for a schoolwide program under section 1114, as part of a community- or district-wide strategy; or
 (B)include a local educational agency that satisfies the requirements of— (i)subparagraph (A) or (B) of section 6211(b)(1); or
 (ii)subparagraphs (A) and (B) of section 6221(b)(1); and (2)will be connected to a consortium comprised of a broad representation of stakeholders, or a consortium demonstrating a history of effectiveness.
 (f)Grant periodEach grant awarded under this section shall be for a period of 5 years and may be renewed at the discretion of the Secretary based on the eligible entity's demonstrated effectiveness in meeting the performance goals and measures established under subparagraphs (E) and (F) of subsection (c)(4).
 (g)PlanningThe Secretary may authorize an eligible entity to use grant funds under this section for planning purposes in an amount not greater than 10 percent of the total grant amount.
 (h)Minimum amountThe Secretary may not award a grant to an eligible entity under this section in an amount that is less than $75,000 for each year of the 5-year grant period.
 (i)DefinitionsIn this section: (1)Additional qualified servicesThe term additional qualified services means qualified services directly funded under this part.
 (2)Eligible entityThe term eligible entity means a consortium of 1 or more local educational agencies and 1 or more community-based organizations, nonprofit organizations, or other public or private entities.
 (3)Existing qualified servicesThe term existing qualified services means qualified services already being financed, as of the time of the application, by Federal, State, local, or private sources, or volunteer activities being supported as of such time by civic, business, faith-based, social, or other similar organizations.
 (4)Qualified servicesThe term qualified services means any of the following: (A)Early childhood education.
 (B)Remedial education activities and enrichment activities, including expanded learning time. (C)Summer or after-school enrichment and learning experiences.
 (D)Programs under the Head Start Act, including Early Head Start programs. (E)Nurse home visitation services.
 (F)Teacher home visiting. (G)Programs that promote parental involvement and family literacy.
 (H)Mentoring and other youth development programs, including peer mentoring and conflict mediation. (I)Parent leadership development activities.
 (J)Parenting education activities. (K)Child care services.
 (L)Community service and service-learning opportunities. (M)Developmentally appropriate physical education.
 (N)Programs that provide assistance to students who have been truant, suspended, or expelled. (O)Job training, internship opportunities, and career counseling services.
 (P)Nutrition services. (Q)Primary health and dental care.
 (R)Mental health counseling services. (S)Adult education, including instruction in English as a second language.
 (T)Juvenile crime prevention and rehabilitation programs. (U)Specialized instructional support services.
 (V)Homeless prevention services. (W)Other services consistent with this part.
								5704.State programs
 (a)GrantsThe Secretary may award grants to State collaboratives to support the development of full-service community school programs in accordance with this section.
 (b)Use of fundsGrants awarded under this section shall be used only for the following: (1)Developing a State comprehensive results and indicators framework to implement full-service community schools, consistent with performance goals described in section 5703(c)(4)(E).
 (2)Planning, coordinating, and expanding the development of full-service community schools in the State, particularly such schools in high-poverty local educational agencies, including high-poverty rural local educational agencies.
 (3)Providing technical assistance and training for full-service community schools, including professional development for personnel and creation of data collection and evaluation systems.
 (4)Collecting, evaluating, and reporting data about the progress of full-service community schools. (5)Evaluating the impact of Federal and State policies and guidelines on the ability of eligible entities (as defined in section 5703(i)) to integrate Federal and State programs at full-service community schools, and taking action to make necessary changes.
 (c)ApplicationTo seek a grant under this section, a State collaborative shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include the following:
 (1)A memorandum of understanding among all governmental agencies and nonprofit organizations that will participate as members of the State collaborative.
 (2)A description of the expertise of each member of the State collaborative— (A)in coordinating Federal and State programs across multiple agencies;
 (B)in working with and developing the capacity of full-service community schools; and (C)in working with high-poverty schools or rural schools and local educational agencies.
 (3)A comprehensive plan describing how the grant will be used to plan, coordinate, and expand the delivery of services at full-service community schools.
 (4)A comprehensive accountability plan that will be used to demonstrate effectiveness, including the measurable performance goals of the program and performance measures to monitor progress and assess services’ impact on students and families and academic achievement.
 (5)An explanation of how the State collaborative will work to ensure State policies and guidelines can support the development of full-service community schools, as well as provide technical assistance and training, including professional development, for full-service community schools.
 (6)An explanation of how the State will collect and evaluate information on full-service community schools.
 (d)Grant periodEach grant awarded under this section shall be for a period of 5 years. (e)Minimum amountThe Secretary may not award a grant to a State collaborative under this section in an amount that is less than $500,000 for each year of the 5-year grant period.
 (f)DefinitionsFor purposes of this section: (1)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.
 (2)State collaborativeThe term State collaborative means a collaborative of a State educational agency and not less than 2 other governmental agencies or nonprofit organizations that provide services to children and families.
							5705.Advisory committee
 (a)EstablishmentThere is hereby established an advisory committee to be known as the Full-Service Community Schools Advisory Committee (in this section referred to as the Advisory Committee). (b)DutiesSubject to subsection (c), the Advisory Committee shall—
 (1)consult with the Secretary on the development and implementation of programs under this part; (2)identify strategies to improve the coordination of Federal programs in support of full-service community schools; and
 (3)issue an annual report to Congress on efforts under this part, including a description of— (A)the results of local and national evaluations of such efforts; and
 (B)the scope of services being coordinated under this part. (c)ConsultationIn carrying out its duties under this section, the Advisory Committee shall consult annually with eligible entities awarded grants under section 5703, State collaboratives awarded grants under section 5704, and other entities with expertise in operating full-service community schools.
 (d)MembersThe Advisory Committee shall consist of 5 members as follows: (1)The Secretary of Education (or the Secretary’s delegate).
 (2)The Attorney General of the United States (or the Attorney General’s delegate). (3)The Secretary of Agriculture (or the Secretary’s delegate).
 (4)The Secretary of Health and Human Services (or the Secretary’s delegate). (5)The Secretary of Labor (or the Secretary’s delegate).
							5706.General provisions
 (a)Technical assistanceThe Secretary, directly or through grants, shall provide such technical assistance as may be appropriate to accomplish the purposes of this part.
 (b)Evaluations by secretaryThe Secretary shall conduct evaluations on the effectiveness of grants under sections 5703 and 5704 in achieving the purposes of this part.
 (c)Evaluations by granteesThe Secretary shall require each recipient of a grant under this part— (1)to conduct periodic evaluations of the progress achieved with the grant toward achieving the purposes of this part;
 (2)to use such evaluations to refine and improve activities conducted with the grant and the performance measures for such activities; and
 (3)to make the results of such evaluations publicly available, including by providing public notice of such availability.
 (d)Construction clauseNothing in this part shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or school district employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (e)Supplement, not supplantFunds made available to a grantee under this part may be used only to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this part.
						(f)Matching funds
 (1)In generalThe Secretary shall require each recipient of a grant under this part to provide matching funds from non-Federal sources in an amount determined under paragraph (2).
							(2)Determination of amount of match
 (A)Sliding scaleSubject to subparagraph (B), the Secretary shall determine the amount of matching funds to be required of a grantee under this subsection based on a sliding fee scale that takes into account—
 (i)the relative poverty of the population to be targeted by the grantee; and (ii)the ability of the grantee to obtain such matching funds.
 (B)Maximum amountThe Secretary may not require any grantee under this part to provide matching funds in an amount that exceeds the amount of the grant award.
 (3)In-kind contributionsThe Secretary shall permit grantees under this part to match funds in whole or in part with in-kind contributions.
 (4)ConsiderationNotwithstanding this subsection, the Secretary shall not consider an applicant’s ability to match funds when determining which applicants will receive grants under this part.
 (g)Special ruleEntities receiving funds under this part shall comply with all existing Federal statutes that prohibit discrimination.
						5707.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this part such sums as may be necessary for each of fiscal years 2016 through 2021.
 (b)AllocationOf the amounts appropriated to carry out this part for each fiscal year— (1)85 percent shall be for section 5703, and of the funds available for new grants awarded under such section after the date of enactment of the Full-Service Community Schools Act of 2015, not less than 10 percent of such funds shall be made available for local educational agencies that satisfy the requirements of—
 (A)subparagraph (A) or (B) of section 6211(b)(1); or (B)subparagraphs (A) and (B) of section 6221(b)(1);
 (2)10 percent shall be for section 5704; and (3)5 percent shall be for subsections (a) and (b) of section 5706, of which not less than $500,000 shall be for technical assistance under section 5706(a).
							.
